DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

                            SCOTT ZANGER,
                               Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D14-1504

                          [September 10, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 06-1953 CF10D.

    Deana K. Marshall of Law Office of Deana K. Marshall, P.A., Riverview,
for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Assistant Attorney General, West Palm Beach, for appellee.

                     ON CONFESSION OF ERROR

PER CURIAM.

    The State in its response to this Court concedes that the trial court
erred in summarily denying appellant’s motion for postconviction relief as
untimely. The motion was timely filed. Ross v. State, 947 So. 2d 699, 701
(Fla. 4th DCA 2007); Pierce v. State, 875 So. 2d 726 (Fla. 4th DCA 2004)
(following Snipes v. State, 843 So. 2d 1043 (Fla. 2d DCA 2003)).
Accordingly, we reverse and remand for consideration of the motion on the
merits.

TAYLOR, MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.